 8:19-cv-00404-RGK-PRSE Doc # 22 Filed: 08/03/20 Page 1 of 2 - Page ID # 279




                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

JULIE LYNN CARPER,                                          8:19CV404

                    Plaintiff,
                                                        MEMORANDUM
       vs.                                               AND ORDER

STATE OF NEBRASKA, et al.,

                    Defendants.



      Plaintiff filed her Complaint in this matter on September 11, 2019, while she
was incarcerated. The court granted her leave to proceed in forma pauperis on
September 29, 2019, also while she was incarcerated. Plaintiff filed an Amended
Complaint with a change of address on June 29, 2020, indicating that she is no longer
incarcerated. (See Filing No. 20.)

       Since Plaintiff is no longer incarcerated, she must now file a new application
for leave to proceed in forma pauperis if she wishes to continue pursuing this case
in forma pauperis. Plaintiff may, in the alternative, pay the court’s $400.00 filing
and administrative fees.

      IT IS THEREFORE ORDERED that:

       1.     Plaintiff must either file a new request for leave to proceed in forma
pauperis or pay the court’s $400.00 filing and administrative fees within 30 days.
Failure to take either action will result in dismissal of this matter without further
notice to Plaintiff.

      2.    The clerk of the court is directed to send to Plaintiff the Form AO 240,
AApplication to Proceed Without Prepayment of Fees and Affidavit.@
 8:19-cv-00404-RGK-PRSE Doc # 22 Filed: 08/03/20 Page 2 of 2 - Page ID # 280




      3.    The clerk of the court is directed to set a pro se case management
deadline with the following text: September 2, 2020: deadline for Plaintiff to file
new IFP application or pay filing fee.


      Dated this 3rd day of August, 2020.

                                            BY THE COURT:



                                            Richard G. Kopf
                                            Senior United States District Judge




                                        2
